                       Michael Faillace & Associates, P.C.
                                        Employment and Litigation Attorneys



                                        MEMO ENDORSED
        60 E. 42nd Street, Suite 4510                                            Telephone: (212) 317-1200
        New York, New York 10165                                                  Facsimile: (212) 317-1620
        _________
        jandrophy@faillacelaw.com

                                                 January 10, 2020
                                                                                  USDC SDNY
                                                                                  DOCUMENT
                                                                                  ELECTRONICALLY FILED
        VIA ECF
                                                                                  DOC #:
        Hon. Valerie E. Caproni
                                                                                  DATE FILED: 1/13/2020
        Thurgood Marshall United States Courthouse
        40 Foley Square
        New York, NY 10007

                       Re:     Nestor Victor v. Sam’s Deli Grocery Corp. et al
                               Case No. 19-cv-2965-VEC


        Dear Judge Caproni:

                We represent Plaintiffs in the above-referenced matter. We respectfully request an

        adjournment of the initial pretrial conference scheduled for January 24, 2020 at 10:00 a.m.

        Defendants’ attorney has not responded to several requests for his consent to the requested

        adjournment.

                The reason for the request is that the undersigned will be out of state on vacation on the

        date of the conference. I respectfully request that the conference be adjourned to January 31 or

        March 27. This is the first request for an adjournment of the initial conference.

                We thank the Court for the time and attention to this matter.

Application GRANTED. The IPTC scheduled
for January 24, 2020, is ADJOURNED to                 Respectfully Submitted,
January 31, 2020, at 10:00 a.m. The parties'
joint preconference letter and proposed Case          /s/ Joshua S. Androphy
Management Plan are due no later than                 Joshua S. Androphy
                                                      Michael Faillace & Associates, P.C.
January 23, 2020.
                                                      Attorney for Plaintiffs
SO ORDERED.



                    1/13/2020
                      Certified as a minority-owned business in the State of New York
HON. VALERIE CAPRONI
UNITED STATES DISTRICT JUDGE
